Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 6, 7, 8, 19, 20-25,  26, 31, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wexler et al. (US 2014/0204235A) in view of Farjami (US 2015/0241912A1; FD: 2-21-14).
Regarding claim 1, Wexler discloses: A personal wearable micro-server system (110/120, fig. 1; 110/210, fig. 5), comprising: a transceiver (530); one or more processors (540a, fig. 5) coupled to the transceiver; a first camera sensor (220a, fig. 5) coupled to the one or more processors;, and wherein the one or more processors are configured to: receive a first image data via the first camera sensor based on a first local vicinity (paragraphs: 0044; 0062; 0065; 0067).
Regarding claim 31, Wexler discloses: A method for a personal micro-server  receiving a first image data via a first camera sensor (220a, fig. 5) of the personal wearable micro-server system based on a first local vicinity; presenting a first image on an exterior of the personal wearable micro-server system material coupled to the exterior based at least on the first image data; receiving a wireless signal via the transceiver, and presenting a second image on the exterior based at least on the wireless signal (paragraphs: 0044; 0062; 0065; 0067).
Regarding claim 31, Wexler discloses: A non-transitory computer-readable medium storing instructions that, when executed by a processor of a personal wearable micro-server system (110/120, fig. 1; 110/210, fig. 5), cause the personal wearable micro-server system to perform operations, the operations comprising: receiving a first image data via a first camera sensor (220a, fig. 5) of the personal wearable micro-server system based on a local vicinity; presenting a first image on an exterior of the personal wearable micro-server system ,receiving a wireless signal via the transceiver, and presenting a second image on the exterior based at least on the wireless signal (paragraphs: 0044; 0062; 065; 0067)
Wexler differs from claimed invention in that he does not specifically disclose: and light emitting diode (LED) material coupled to the one or more processors, wherein the LED material is coupled to an exterior of the personal wearable micro-server system, present a first image on the exterior via the LED material based at least on the first image data; receive a wireless signal via the transceiver; and present a second image on the exterior via the LED material based at least on the wireless signal.

Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Wexler’s system to provide for the following: and light emitting diode (LED) material coupled to the one or more processors, wherein the LED material is coupled to an exterior of the personal wearable micro-server system, present a first image on the exterior via the LED material based at least on the first image data; receive a wireless signal via the transceiver; and present a second image on the exterior via the LED material based at least on the wireless signal as this arrangement would provide well-known method for identifying images as taught by Farjami.
Regarding claim 4, Wexler further discloses: wherein the second image comprises a change in at least one of: a color, a pattern, or a frequency of change of the exterior (paragraph: 0071).
Wexler differs from claim 5 in that he does not explicitly disclose: wherein the one or more processors are further configured to: update the exterior based at least on additional image data received from the first camera sensor, wherein the additional image data is received periodically, intermittently, or on request.
However, Farjami discloses: wherein the one or more processors are further configured to: update the exterior based at least on additional image data received from the first camera sensor, wherein the additional image data is received periodically, intermittently, or on request (paragraph: 0023).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify Wexler’s system to provide for the following: wherein the one or more processors are further configured to: update the exterior based at least on additional image data received from the first camera sensor, wherein the additional image data is received periodically, intermittently, or on request as this arrangement would facilitate to identify different contexts for the user as taught by Farjami.
Regarding claims 6-8, Wexler further teaches: wherein the one or more processors are further configured to perform relay gateway functions for a second personal wearable micro-server system, wherein the one or more processors are further configured to determine to perform the relay gateway functions based on at 
	Regarding claims 19-25, Wexler further discloses: comprising a three dimensional shape of a sphere, a rectangle, a cone, or a cube (reads on 120, figs. 1-2), , wherein the exterior comprises material comprising radiation resistant material (reads on casing of 120), wherein the exterior comprises material comprising impact resistant material (reads on casing of 120), wherein the exterior comprises material comprising malleable material that may be shaped (reads on casing of 120), wherein the exterior comprises material comprising at least one of: rubber, metal, temperature resistant material, fire resistant material, polymer material, or chemically resistant material (reads on casing of 120), further comprising: a port coupled to the one or more processors, comprising at least one of: a universal serial bus (USB) port and a removable cover (“USB media”: paragraph: 0140), further comprising: a rechargeable battery component, coupled to the one or more processors, wherein the rechargeable battery component is coupled to a photovoltaic material affixed to the exterior (paragraph: 0050).
	Regarding claim 35, Wexler further discloses: wherein the operations further comprise: determining to perform relay gateway functions based at least on a relative number of transmission links to peers; and performing relay gateway functions for a second personal wearable micro-server system (fig. 2; paragraphs: 0041-0045).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-25, 26-30, 21-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wengrovitz et al. (US 2016/0233946A1, filed 2-5-15; hereinafter Wengrovitz).
Regarding claim 1, Wengrovitz discloses: A personal wearable micro-server system, comprising: a transceiver (670, fig. 6); one or more processors (620, fig. 6)  a first camera sensor (B, fig. 7A; paragraph: 0163) coupled to the one or more processors; and light emitting diode (LED) material coupled to the one or more processors (paragraph: 0164), wherein the LED material is coupled to an exterior of the personal wearable micro-server system, and wherein the one or more processors are configured to: receive a first image data via the first camera sensor based on a first local vicinity; present a first image on the exterior via the LED material based at least on the first image data; receive a wireless signal via the transceiver; and present a second image on the exterior via the LED material based at least on the wireless signal (figs. 6-7; paragraphs: 0165-0166; 0170-0171).
Regarding claim 26, Wengrovitz discloses: A method for a personal wearable micro-server system, comprising:  receiving a first image data via a first camera sensor of the personal wearable micro-server system based on a first local vicinity; presenting a first image on an exterior of the personal wearable micro-server system via light emitting diode (LED) material coupled to the exterior based at least on the first image data; receiving a wireless signal via the transceiver, and presenting a second image on the exterior based at least on the wireless signal (figs. 6-7; paragraphs: 0165-0166; 0170-0171).
Regarding claim 31, Wengrovitz discloses: A non-transitory computer-readable medium storing instructions that, when executed by a processor of a personal wearable micro-server system, cause the personal wearable micro-server system to perform operations, the operations comprising: receiving a first image data via a first camera sensor of the personal wearable micro-server system based on a local vicinity; presenting a first image on an exterior of the personal wearable micro-server system via light emitting diode (LED) material coupled to the exterior based at least on the first image data; receiving a wireless signal via the transceiver, and presenting a second image on the exterior based at least on the wireless signal (figs. 6-7; paragraphs: 0165-0166; 0170-0171).
Regarding claims 2-25, Wengrovitz  further discloses: wherein the first local vicinity and a corresponding portion of the first image on the exterior are collinear points on an imaginary line that extends through the personal wearable micro-server system (paragraph: 0167), wherein the first camera sensor is obscured, the one or more processors are further configured to: receive a second image data via a second camera sensor wherein the second camera sensor is offset from the first camera sensor, wherein the second image data is based on a second local vicinity, and wherein the second local vicinity is collinear with the first image on the exterior; and present a third image on the exterior via the LED material based at least on the second image data (paragraph: 0170), wherein the second image comprises a change in at least one of: a color, a pattern, or a frequency of change of  update the exterior based at least on additional image data received from the first camera sensor, wherein the additional image data is received periodically, intermittently, or on request (claim 3), wherein the one or more processors are further configured to perform relay gateway functions for a second personal wearable micro-server system (paragraph: 0015), wherein the one or more processors are further configured to determine to perform the relay gateway functions based on at least one of: a signal strength, a processor speed, a bandwidth throughput, or a battery power (paragraph: 0116), wherein the one or more processors are further configured to determine to perform the relay gateway functions based on at least a relative number of transmission links to peers (paragraph: 0116), further comprising: a self-destruct component coupled to the one or more processors, wherein the one or more processors are further configured to electronically receive a self-destruct command triggered by at least one of: a tampering sensor, a time-based trigger, or an event-based trigger (paragraphs: 0148-0149), further comprising: a self-destruct component coupled to the one or more processors, wherein the one or more processors are further configured to receive a message that triggers a self-destruct command (paragraphs: 0148-0149), further comprising: a self-propulsion component coupled to the one or more processors, wherein the one or more processors are configured to move the personal wearable micro-server system to a desired location and adjust a position of the personal wearable micro-server system, wherein the self-propulsion component comprises at least one of: an electric motor, an interior track mechanism, an exterior track mechanism, an exterior wheel, a mechanical leg, a rotor blade, a control module, or a navigation module, wherein the one or more processors are further configured to: receive a propulsion message; determine the desired location in relation to a second personal wearable micro-server system; and execute a plan of movement using the self-propulsion component, wherein the plan of movement is based on a rule and a parameter comprising a location of the second personal wearable micro-server system, wherein the plan of movement is based on a rule and a parameter comprising a proximity to the second personal wearable micro- server system, wherein the plan of movement is based on a rule and a parameter comprising a relative signal strength of the second personal wearable micro-server system, wherein the plan of movement is based on a rule and a parameter comprising at least one of: an environmental interference, a quality of service, a power level, a processor load, or a temperature (paragraphs: 0156-0158), comprising a three dimensional shape of a sphere, a rectangle, a cone, or a cube (paragraph: 0155), wherein the exterior comprises material comprising impact resistant material, wherein the exterior comprises material comprising malleable material that may be shaped, , wherein the exterior comprises material 
	Regarding claims 27-29, Wengrovitz  further discloses: wherein the first local vicinity and a corresponding portion of the first image on the exterior are collinear points on an imaginary line that extends through the personal wearable micro-server system (paragraph: 0167), wherein the first camera sensor is obscured, the method further comprising: receiving a second image data via a second camera sensor wherein the second camera sensor is offset from the first camera sensor, wherein the second image data is based on a second local vicinity, and wherein the second local vicinity is collinear with the first image on the exterior; and presenting a third image on the exterior via the LED material based at least on the second image data (fig. 7B; paragraphs: 0168-0170), further comprising: receiving a propulsion message; determining a desired location in relation to a second personal wearable micro-server system; and executing a plan of movement using a self-propulsion component of the personal wearable micro-server system (paragraphs: 0156-0158).

	Regarding claims 32-35, Wengrovitz  further discloses: wherein the first local vicinity and a corresponding portion of the first image on the exterior are collinear points on an imaginary line that extends through the personal wearable micro-server system (paragraph: 0167), wherein the first camera sensor is obscured, the operations further comprising: receiving a second image data via a second camera sensor wherein the second camera sensor is offset from the first camera sensor, wherein the second image data is based on a second local vicinity, and wherein the second local vicinity is collinear with the first image on the exterior; and presenting a third image on the exterior via the LED material based at least on the second image data (paragraph: 0170), wherein the operations further comprise moving the personal wearable micro-server system to a desired location and adjusting a position of the personal wearable micro-server system (paragraph: 0158), wherein the operations further comprise: determining to perform relay gateway functions based at least on a relative number of transmission links to peers; and performing relay gateway functions for a second personal wearable .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
--(US 2005/0134683A1) to Quintana discloses: Apparatus and method for using a wearable computer in collaborative applications which teaches: An apparatus and method for using a wearable computer in collaborative applications that uses a general inspection camera, a detailed inspection camera, a display, a computer adapted to use wireless communication and to facilitate collaborative applications, a battery, an audio communication device, and a harness for securing these components to a person's body.
--(US 2016/0134737A1) to Pulletikurty discloses system having a miniature portable electronic device for command and control of plurality of wireless devices which teaches: Disclosed system comprising a miniature portable electronic device for interacting with a plurality of electronic devices including at least one smart device, at least one wireless electronic device and at least one remote web server connected to the miniature portable electronic device over a wireless communication network. The system allows a user of the miniature portable electronic device to have partial and/or full control of a variety of electronic devices connected to the miniature portable electronic device over the wireless network. The miniature portable electronic device delivers functionality via its mini-apps to the user and optionally connects to the smart devices, the wireless devices and Internet. The miniature device is encased into wearable devices having a variety of shapes and form factors such as a finger ring, pendant to a neck chain, keychain, etc.
--(US 2015/0332563A1) to Davis discloses wearable pedestrian safety radar system which teaches: A wearable pedestrian safety radar system including a harness with a pocket and a portable radar speed detection and display device to be worn on the front and back of the harness by a pedestrian while on a roadway. The device includes a radar system, LED lights, a microcontroller, a proximity sensor, a camera, a strobe light, an audible alert unit and a vibration unit. The device detects a speed of an on-coming motor vehicle. If the vehicle is exceeding a predetermined speed limit, the speed is displayed on the device. If the vehicle does not slow down below the speed limit within a distance detected by the proximity sensor, the camera records the vehicle while the strobe light blinks to warn the driver of the recording. The audible alert unit and vibration unit alert the pedestrian. The system may be used to relay data to a law enforcement agency.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651